



COURT OF APPEAL FOR ONTARIO

CITATION: Skeene (Re), 2013 ONCA 610

DATE: 20131004

DOCKET: C56766

Goudge, Cronk and Gillese JJ.A.

IN THE MATTER OF:  KWASI SKEENE

AN APPEAL UNDER PART XX.1 OF THE
CODE

Howard L. Kronfold,
amicus curiae

Karen Papadopoulos, for the respondent

Janice Blackburn, for the Person in Charge of the Centre
    for Addiction and Mental Health

Heard: October 4, 2013

On appeal against the disposition of the Ontario Review
    Board dated, December 19, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The appellant did not appear.  His next annual review is imminent.  In
    the circumstances the appeal is dismissed as abandoned.


